Name: Commission Regulation (EC) No 1133/94 of 17 May 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 No L 127/4 Official Journal of the European Communities 19 . 5. 94 COMMISSION REGULATION (EC) No 1133/94 of 17 May 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 655/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 20 May 1 994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1994. For the Commission Christiane SCRIVENER Member of the Commission O OJ No L 302, 19. 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . Is) OJ No L 82, 25. 3 . 1994, p. 15 . 19 . 5 . 94 No L 127/5Official Journal of the European Communities ANNEX Code CN code Description Amount of unit values per 00 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 110 0701 90 59I New p0tat0eS 40,06 1593 302'77 77'40 265'47 11432 31 '67 74047 86'88 30'91 120 0702 00 9o( Tomatoes 76&gt;85 3056 580'80 148 '48 509'24 21931 60'76 142042 166,66 59,29 1.30 0703 10 19 Onions (other than seed) 39,52 1571 298,69 76,36 261,89 11278 31,25 73048 85,71 30,49 1.40 0703 20 00 Garlic 156,02 6204 1 179,09 301,44 1033,83 44523 123,36 288363 338,35 120,38 1.50 ex 0703 90 00 Leeks 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 L6 ° CX SI 12  ¢ 1 Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06ex 0704 1 0 90 1 » » » &gt; » &gt; 1.70 0704 20 00 Brussels sprouts 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 1.80 0704 90 10 White cabbages and red cab- 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 36,78 1463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 l ' 110 0705 1 1 9o } Cabbage lettuce (head lettuce) 40,96 1632 310,06 79,27 269,67 11511 32,39 78153 88,99 31,08 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 1.140 ex 0706 90 90 Radishes 60,46 2405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 1 150 0707 00 191 Cucumbers 43&gt;82 1744 332&gt;56 84'73 290&gt;43 12454 34&gt;67 81278 95,10 33,73 1,160 0708 10 9o ) Peas (Pisum sativum) 357,38 14210 2700,78 690,47 2368,03 101983 282,57 660511 775,02 275,74 1.170 Beans : 1 1701 0708 20 90l fpCp ) S SPP-' Phaseolus j 1Ayj 4945 9399J 240,29 824,11 35491 98,33 229868 269,72 95,96 1.170.2 0708 20 10| Beans (Phaseolus ssp., vulga - j 3 1 ^ 5233 994 70 254,30 872,15 37560 104,07 243268 285,44 101,550708 20 90 ] rts var. Compressus Savt) », » , , 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 1.200 Asparagus : 1.200.1 ex 0709 20 00  green 290,76 11561 2197,33 561,76 1 926,61 82972 229,89 537387 630,55 224,33 1.200.2 ex 0709 20 00  other 176,40 7185 1343,87 339,07 1 171,98 48656 140,62 335619 380,68 133,56 1.210 0709 30 00 Aubergines (egg-plants) 95,92 3814 724,88 185,31 635,57 27371 75,84 177278 208,01 74,00 1.220 ex 0709 40 00 Ribbed celery (Apium graveo - 67,44 2683 511,76 130,38 446,93 19165 53,35 125075 146,35 51,91 lens var. dulce) 1.230 0709 51 30 Chantarelles 597,24 24693 4608,56 1140,32 3976,20 164183 486,99 1109159 1280,76 465,59 1.240 0709 60 10 Sweet peppers 155,74 6193 1 176,98 300,90 1 03 1 ,97 44443 123,14 287846 337,74 120,16 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 29,03 1 156 220,33 56,18 192,26 8230 22,94 53707 63,06 22,28 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 40,81 1626 309,78 78,99 270,31 11571 32,25 75511 88,66 31,33 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 2.30 ex 0804 30 00 Pineapples, fresh 43,34 1723 327,54 83,73 - 287,19 12368 34,27 80106 93,99 33,44 240 ex 0804 40 90 ) Avocados&gt; fresh 108&gt;69 4 322 821 &gt;41 209&gt;" 720,20 31016 85,94 200886 235,71 83,86 No L 127/6 Officiai Journal of the European Communities 19 . 5. 94 Code CN code Description Amount of unit values per 00 kg net l ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.140.1 2.140.2 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ] ex 0805 20 90 ] ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 0808 10 59 0808 10 81 0808 10 83 0808 10 89 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other 138,81 5519 1049,02 268,18 919,77 39611 109,75 256551 301,02 107,10 47.61 1894 361,32 92,05 315,55 13531 37,67 88307 103,33 36,65 37,83 1504 285,93 73,10 250,70 10797 29,91 £9929 82,05 29,19 33,52 1356 252,99 65,04 221,35 9331 26,05 63583 72,93 24,97 96,21 3827 729,66 185,80 634,33 27377 77,43 179000 208,74 74,80 70,78 2814 534,90 136,75 468,99 20198 55,96 130816 153,49 54,61 92,63 3683 700,02 178,96 613,78 26433 73,24 171200 200,88 71,47 67,46 2682 509,84 130,34 447,03 19252 53,34 124690 146,30 52,05 66,82 2657 504,98 129,10 442,76 19068 52,83 123499 144,91 51,55 134,09 5332 1013,38 259,07 888,53 38266 106,02 247836 290,80 103,46 35,75 1421 270,17 69,07 236,89 10202 28,26 66075 77,53 27,58 56,07 2229 423,77 108,33 371,56 16001 44,33 103638 121,60 43,26 118,13 4697 892,73 228,23 782,74 33710 93,40 218328 256,17 91,14 41,27 1641 311,88 79,73 273,46 11777 32,63 76276 89,49 31,84 76,82 3 054 580,53 148,41 509,01 21921 60,73 141977 1 66,59 59,27 126,38 5025 955,12 244,18 837,44 36066 99,93 233587 274,08 97,51 63,75 2535 481,79 123,17 422,44 18193 50,40 117830 138,25 49,18 139,55 5549 1054,60 269,61 924,67 39822 110,33 257916 302,63 107,67 66.62 2649 503,46 128,71 441,43 19010 52,67 123127 144,47 51,40 19. 5 . 94 Official Journal of the European Communities No L 127/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 Apricots 154,35 6189 1 165,71 300,24 1018,91 43202 120,39 291030 336,44 115,54 2.160 0809 20 201 0809 20 60 Cherries 105&gt;23 4 219 794'77 204,70 694,68 29455 82,08 198422 229,38 78,77 0809 20 80l 2.170 ex 0809 30 90 Peaches 125,98 5009 952,08 243,40 834,78 35951 99,61 232843 273,21 97,20 2.180 ex 0809 30 10 Nectarines 207,11 8235 1565,19 400,15 1372,35 59102 163,75 382787 449,15 159,80 2,190 0809 40 191 Plums 142,55 5668 1077'28 275'41 944'55 40678 112&gt;71 263 463 309,13 109,98 2,200 0810 10 90| Strawberries 1 29,34 5146 981,42 250,04 857,09 36754 102,32 239858 280,66 99,56 2.205 0810 20 10 Raspberries 1 232,1 49408 9305,36 2396,74 8 133,50 344866 961,01 2323153 2685,64 922,33 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 108,18 4301 817,52 209,00 716,80 30870 85,53 199935 234,59 83,46 Planch.j 2.230 ex 0810 90 80 Pomegranates 48,29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 2.240 ex 0810 90 80 Khakis (including Sharon 313,41 12462 2368,50 605,52 2076,69 89436 247,80 579247 679,66 241,81 fruit) 2.250 ex 0810 90 30 Lychees 658,74 26193 4978,15 1 272,69 4364,82 187978 520,84 1217470 1428,54 508,25